            Case 20-21595-GLT                        Doc 34           Filed 05/28/20 Entered 05/28/20 14:29:48                                     Desc Main
                                                                     Document      Page 1 of 36
 Fill in this information to identify the case:

 Debtor name         Majestic Hills, LLC

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF PENNSYLVANIA

 Case number (if known)           20-21595
                                                                                                                                                   Check if this is an
                                                                                                                                                   amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                  12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.


 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim

 3.1       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                 Unknown
           Alan & Cynthia Marker                                                Contingent
           2103 Majestic Drive
                                                                                Unliquidated
           Canonsburg, PA 15317
                                                                                Disputed
           Date(s) debt was incurred
           Last 4 digits of account number      0200                         Basis for the claim:

                                                                             Is the claim subject to offset?       No     Yes

 3.2       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                 Unknown
           ALEXANDER COGHILL                                                    Contingent
           2042 MAJESTIC DR
                                                                                Unliquidated
           Canonsburg, PA 15317
                                                                                Disputed
           Date(s) debt was incurred
           Last 4 digits of account number      5900                         Basis for the claim:

                                                                             Is the claim subject to offset?       No     Yes

 3.3       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                 Unknown
           Alton Industries                                                     Contingent
           11 Carlton Drive
                                                                                Unliquidated
           Eighty Four, PA 15330
                                                                                Disputed
           Date(s) debt was incurred
           Last 4 digits of account number                                   Basis for the claim:

                                                                             Is the claim subject to offset?       No     Yes

 3.4       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                 Unknown
           ALYCIA A PETRAGLIA                                                   Contingent
           2009 MAJESTIC DR
                                                                                Unliquidated
           Canonsburg, PA 15317
                                                                                Disputed
           Date(s) debt was incurred
           Last 4 digits of account number      4300                         Basis for the claim:

                                                                             Is the claim subject to offset?       No     Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                   page 1 of 36
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                         49022                                            Best Case Bankruptcy
           Case 20-21595-GLT                         Doc 34           Filed 05/28/20 Entered 05/28/20 14:29:48                                     Desc Main
                                                                     Document      Page 2 of 36
 Debtor       Majestic Hills, LLC                                                                     Case number (if known)            20-21595
              Name

 3.5      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Andrew & Rebecca DeMase                                               Contingent
          2111 Majestic Drive
                                                                                Unliquidated
          Canonsburg, PA 15317
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number       0600                         Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          ANN E. McNeilly                                                       Contingent
          2066 Majestic Drive
                                                                                Unliquidated
          Canonsburg, PA 15317
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number       4900                         Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Anthony & Anne DeGerolamo                                             Contingent
          2108 Majestic Drive
                                                                                Unliquidated
          Canonsburg, PA 15317
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number       1100                         Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Anthony & Meredith Glass                                              Contingent
          1025 Forest Lane Drive
                                                                                Unliquidated
          Canonsburg, PA 15317
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number       4500                         Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          BENJAMIN & CORY HUMINSKY                                              Contingent
          4057 Bentwood Drive
                                                                                Unliquidated
          Canonsburg, PA 15317
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number       3400                         Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Benjamin E. Means                                                     Contingent
          405 Imperial Drive
                                                                                Unliquidated
          Canonsburg, PA 15317
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number       1700                         Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Brad & Mara Bell                                                      Contingent
          413 Imperial Drive
                                                                                Unliquidated
          Canonsburg, PA 15317
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number       1300                         Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 2 of 36
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 20-21595-GLT                         Doc 34           Filed 05/28/20 Entered 05/28/20 14:29:48                                     Desc Main
                                                                     Document      Page 3 of 36
 Debtor       Majestic Hills, LLC                                                                     Case number (if known)            20-21595
              Name

 3.12     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          BRADLEY & DEBRA KUHN                                                  Contingent
          4054 Bentwood Drive
                                                                                Unliquidated
          Canonsburg, PA 15317
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number       4900                         Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.13     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          BRADLEY & JAIME BLANKENSHIP                                           Contingent
          4025 BENTWOOD DR
                                                                                Unliquidated
          Canonsburg, PA 15317
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number       1100                         Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.14     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          BRET M & LISA M DAVIS                                                 Contingent
          2016 MAJESTIC DR
                                                                                Unliquidated
          Canonsburg, PA 15317
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number       6900                         Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.15     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Bret P. & Lindsey N. McCarthy                                         Contingent
          2059 Majestic Drive
                                                                                Unliquidated
          Canonsburg, PA 15317
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number       1300                         Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.16     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Brian & Jessica Sanders                                               Contingent
          4004 Brentwood Drive
                                                                                Unliquidated
          Canonsburg, PA 15317
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number       2400                         Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.17     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Brian & Lacey Mucha                                                   Contingent
          502 Orchard View Drive
                                                                                Unliquidated
          Canonsburg, PA 15317
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number       2900                         Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.18     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Brian & Lavona Maden                                                  Contingent
          4055 Bentwood Drive
                                                                                Unliquidated
          Canonsburg, PA 15317
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number       3300                         Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 3 of 36
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 20-21595-GLT                         Doc 34           Filed 05/28/20 Entered 05/28/20 14:29:48                                     Desc Main
                                                                     Document      Page 4 of 36
 Debtor       Majestic Hills, LLC                                                                     Case number (if known)            20-21595
              Name

 3.19     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          BRIAN & MELISSA LAWRENCE                                              Contingent
          2058 MAJESTIC DR
                                                                                Unliquidated
          Canonsburg, PA 15317
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number       5200                         Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.20     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Brian D. & Heidi L. Garner                                            Contingent
          2078 Majestic Drive
                                                                                Unliquidated
          Canonsburg, PA 15317
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number       0700                         Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.21     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          BRIAN E & KIMBERLY A EATER                                            Contingent
          2050 MAJESTIC DR
                                                                                Unliquidated
          Canonsburg, PA 15317
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number       5500                         Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.22     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          BRIAN J & MARY ANNE FASSINGER                                         Contingent
          2024 MAJESTIC DR
                                                                                Unliquidated
          Canonsburg, PA 15317
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number       6500                         Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.23     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          BRIAN P & JESSICA J SWEENEY                                           Contingent
          4014 Bentwood Drive
                                                                                Unliquidated
          Canonsburg, PA 15317
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number       1900                         Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.24     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Bruscemi Irrevocable Grantor Trust                                    Contingent
          c/o Sherri L. Woomer, Trustee
                                                                                Unliquidated
          4020 Bentwood Drive
          Canonsburg, PA 15317                                                  Disputed

          Date(s) debt was incurred                                          Basis for the claim:
          Last 4 digits of account number       1600                         Is the claim subject to offset?     No       Yes

 3.25     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Bryan & Heather Stitt                                                 Contingent
          4068 Bentwood Drive
                                                                                Unliquidated
          Canonsburg, PA 15317
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number       4200                         Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 4 of 36
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 20-21595-GLT                         Doc 34           Filed 05/28/20 Entered 05/28/20 14:29:48                                     Desc Main
                                                                     Document      Page 5 of 36
 Debtor       Majestic Hills, LLC                                                                     Case number (if known)            20-21595
              Name

 3.26     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          CAPRICE F JOHNSON                                                     Contingent
          4027 Bentwood Drive
                                                                                Unliquidated
          Canonsburg, PA 15317
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number       1200                         Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.27     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Catherine A. Perry                                                    Contingent
          2045 Majestic Drive
                                                                                Unliquidated
          Canonsburg, PA 15317
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number       2000                         Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.28     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          CHARLES F & KELLEY KAEZYK III                                         Contingent
          2087 MAJESTIC DR
                                                                                Unliquidated
          Canonsburg, PA 15317
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number       3000                         Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.29     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          CHARLES W & CELIA A SHAFFER                                           Contingent
          2046 MAJESTIC DR
                                                                                Unliquidated
          Canonsburg, PA 15317
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number       5700                         Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.30     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          CHRISTINE L OLSAVSKY                                                  Contingent
          2056 MAJESTIC DR
                                                                                Unliquidated
          Canonsburg, PA 15317
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number       5300                         Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.31     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Christopher & Deborah Davis                                           Contingent
          417 Imperial Drive
                                                                                Unliquidated
          Canonsburg, PA 15317
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number       1100                         Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.32     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Christopher & Elizabeth Phillips                                      Contingent
          1021 Oakwood Drive
                                                                                Unliquidated
          Canonsburg, PA 15317
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number       3600                         Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 5 of 36
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 20-21595-GLT                         Doc 34           Filed 05/28/20 Entered 05/28/20 14:29:48                                     Desc Main
                                                                     Document      Page 6 of 36
 Debtor       Majestic Hills, LLC                                                                     Case number (if known)            20-21595
              Name

 3.33     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          CHRISTOPHER L PATNESKY                                                Contingent
          4007 BENTWOOD DR
                                                                                Unliquidated
          Canonsburg, PA 15317
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number       0400                         Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.34     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Clement & Julie Gigliotti                                             Contingent
          2089 Majestic Drive
                                                                                Unliquidated
          Canonsburg, PA 15317
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number       3100                         Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.35     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Corey & Lauren Mytrysak                                               Contingent
          406 Imperial Drive
                                                                                Unliquidated
          Canonsburg, PA 15317
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number       0100                         Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.36     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Cornelia Reynolds                                                     Contingent
          2017 Majestic Drive
                                                                                Unliquidated
          Canonsburg, PA 15317
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number       4000                         Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.37     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Daniel & Nicola Hipkins                                               Contingent
          4003 Bentwood Drive
                                                                                Unliquidated
          Canonsburg, PA 15317
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number       0200                         Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.38     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Daniel E. Carlsen                                                     Contingent
          4046 Bentwood Drive
                                                                                Unliquidated
          Canonsburg, PA 15317
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number       2800                         Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.39     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          DAVID & BARBARA McHUGH                                                Contingent
          2020 MAJESTIC DR
                                                                                Unliquidated
          Canonsburg, PA 15317
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number       6700                         Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 6 of 36
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 20-21595-GLT                         Doc 34           Filed 05/28/20 Entered 05/28/20 14:29:48                                     Desc Main
                                                                     Document      Page 7 of 36
 Debtor       Majestic Hills, LLC                                                                     Case number (if known)            20-21595
              Name

 3.40     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          David & Kendra Stronach                                               Contingent
          2107 Majestic Drive
                                                                                Unliquidated
          Canonsburg, PA 15317
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number       0400                         Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.41     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          David & Mary Phillips                                                 Contingent
          2112 Majestic Drive
                                                                                Unliquidated
          Canonsburg, PA 15317
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number       1300                         Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.42     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          DAVID B & CYNTHIA A AUSEFSKI                                          Contingent
          4044 Bentwood Drive
                                                                                Unliquidated
          Canonsburg, PA 15317
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number       2700                         Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.43     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          DAVID E & KATHLEEN E SPALLA                                           Contingent
          2083 MAJESTIC DR
                                                                                Unliquidated
          Canonsburg, PA 15317
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number       2800                         Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.44     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Dean & Julie Lasalvia                                                 Contingent
          2063 Majestic Drive
                                                                                Unliquidated
          Canonsburg, PA 15317
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number       1100                         Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.45     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Deliman Family Revocable Living Trust                                 Contingent
          c/o Bernard & Olga Deliman Trustees
                                                                                Unliquidated
          2031 Majestic Drive
          Canonsburg, PA 15317                                                  Disputed

          Date(s) debt was incurred                                          Basis for the claim:
          Last 4 digits of account number       2700                         Is the claim subject to offset?     No       Yes

 3.46     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          DENNIS J & BARBARA M WHITE                                            Contingent
          4024 Bentwood Drive
                                                                                Unliquidated
          Canonsburg, PA 15317
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number       1500                         Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 7 of 36
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 20-21595-GLT                         Doc 34           Filed 05/28/20 Entered 05/28/20 14:29:48                                     Desc Main
                                                                     Document      Page 8 of 36
 Debtor       Majestic Hills, LLC                                                                     Case number (if known)            20-21595
              Name

 3.47     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          DEREK W & JILL M DENNICK                                              Contingent
          4012 Bentwood Drive
                                                                                Unliquidated
          Canonsburg, PA 15317
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number       2000                         Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.48     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Donald & Jennifer Le                                                  Contingent
          506 Orchard View Drive
                                                                                Unliquidated
          Canonsburg, PA 15317
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number       3100                         Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.49     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          DONALD R & BARBARA L HALULKO                                          Contingent
          2032 MAJESTIC DR
                                                                                Unliquidated
          Canonsburg, PA 15317
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number       6300                         Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.50     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Douglas & April Hincy                                                 Contingent
          2101 Majestic Drive
                                                                                Unliquidated
          Canonsburg, PA 15317
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number       0100                         Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.51     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Douglas & Suzanne Grimes                                              Contingent
          2021 Majestic Drive
                                                                                Unliquidated
          Canonsburg, PA 15317
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number       3800                         Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.52     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          DWAYNE L & TERESA M ADAMS                                             Contingent
          2093 MAJESTIC DR
                                                                                Unliquidated
          Canonsburg, PA 15317
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number       3200                         Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.53     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Eddie & Shelli Luther                                                 Contingent
          411 Imperial Drive
                                                                                Unliquidated
          Canonsburg, PA 15317
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number       1400                         Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 8 of 36
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 20-21595-GLT                         Doc 34           Filed 05/28/20 Entered 05/28/20 14:29:48                                     Desc Main
                                                                     Document      Page 9 of 36
 Debtor       Majestic Hills, LLC                                                                     Case number (if known)            20-21595
              Name

 3.54     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          EDWARD J & LINDA T KELLY                                              Contingent
          4059 Bentwood Drive
                                                                                Unliquidated
          Canonsburg, PA 15317
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number       3500                         Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.55     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Eric & Lisa Marie Brinson                                             Contingent
          1010 Forest Lane Drive
                                                                                Unliquidated
          Canonsburg, PA 15317
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number       0100                         Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.56     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Eric E. Dietz                                                         Contingent
          2043 Majestic Drive
                                                                                Unliquidated
          Canonsburg, PA 15317
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number       2100                         Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.57     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          ERIC P & SHANNON S ROSING                                             Contingent
          2062 MAJESTIC DR
                                                                                Unliquidated
          Canonsburg, PA 15317
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number       5100                         Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.58     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Fletcher Loder & Lori Gill                                            Contingent
          409 Imperial Drive
                                                                                Unliquidated
          Canonsburg, PA 15317
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number       1500                         Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.59     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Fred A. & Dana L. Scott                                               Contingent
          2051 Majestic Drive
                                                                                Unliquidated
          Canonsburg, PA 15317
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number       1700                         Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.60     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Garrett T. & Jenny A. Andrae                                          Contingent
          2025 Majestic Drive
                                                                                Unliquidated
          Canonsburg, PA 15317
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number       3500                         Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 9 of 36
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 20-21595-GLT                         Doc 34           Filed 05/28/20 Entered 05/28/20 14:29:48                                     Desc Main
                                                                     Document     Page 10 of 36
 Debtor       Majestic Hills, LLC                                                                     Case number (if known)            20-21595
              Name

 3.61     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          GARY L & CHERI LYNN SMITH                                             Contingent
          4041 Bentwood Drive
                                                                                Unliquidated
          Canonsburg, PA 15317
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number       1600                         Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.62     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          George & Donna Dlugos                                                 Contingent
          501 Orchard View Drive
                                                                                Unliquidated
          Canonsburg, PA 15317
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number       3400                         Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.63     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Gianna & Michael Ulam                                                 Contingent
          2047 Majestic Drive
                                                                                Unliquidated
          Canonsburg, PA 15317
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number       1900                         Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.64     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          GREG & BRENDA HRUTKAY                                                 Contingent
          2000 MAJESTIC DR
                                                                                Unliquidated
          Canonsburg, PA 15317
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number       4500                         Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.65     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Greg & Emily Nardine                                                  Contingent
          4032 Bentwood Drive
                                                                                Unliquidated
          Canonsburg, PA 15317
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number       2100                         Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.66     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          GREGORY & LINDSAY STEIN                                               Contingent
          4056 Bentwood Drive
                                                                                Unliquidated
          Canonsburg, PA 15317
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number       4800                         Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.67     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          HARRY C & LISA S BARBER                                               Contingent
          2077 MAJESTIC DR
                                                                                Unliquidated
          Canonsburg, PA 15317
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number       8300                         Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 10 of 36
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 20-21595-GLT                         Doc 34           Filed 05/28/20 Entered 05/28/20 14:29:48                                     Desc Main
                                                                     Document     Page 11 of 36
 Debtor       Majestic Hills, LLC                                                                     Case number (if known)            20-21595
              Name

 3.68     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Heath W. & Jessica A. Auman                                           Contingent
          2055 Majestic Drive
                                                                                Unliquidated
          Canonsburg, PA 15317
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number       1500                         Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.69     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Heather Stoernell                                                     Contingent
          504 Orchard View Drive
                                                                                Unliquidated
          Canonsburg, PA 15317
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number       3000                         Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.70     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Hobart & Kimberly Moore Sr.                                           Contingent
          4035 Bentwood Drive
                                                                                Unliquidated
          Canonsburg, PA 15317
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number       1700                         Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.71     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          HPA BORROWER 2018-ML LLC                                              Contingent
          180 N Stetson
                                                                                Unliquidated
          Suite 3650
          Chicago, IL 60601                                                     Disputed

          Date(s) debt was incurred                                          Basis for the claim:    2064 MAJESTIC DR CANONSBURG, PA 15317
          Last 4 digits of account number       5000                         Is the claim subject to offset?     No       Yes

 3.72     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          HPA BORROWER 2019-2 LLC                                               Contingent
          120 S Riverside Plaza
                                                                                Unliquidated
          Suite 2000
          Chicago, IL 60606                                                     Disputed

          Date(s) debt was incurred                                                        4008 Bentwood Drive
                                                                             Basis for the claim:
          Last 4 digits of account number       2200                         Canonsburg, PA 15317
                                                                             Is the claim subject to offset?     No       Yes

 3.73     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          J K Simmons                                                           Contingent
          2038 Majestic Drive
                                                                                Unliquidated
          Canonsburg, PA 15317
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number       6100                         Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.74     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          James & Jessica Jesensky                                              Contingent
          2084 Majestic Drive
                                                                                Unliquidated
          Canonsburg, PA 15317
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number       4300                         Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes



Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 11 of 36
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 20-21595-GLT                         Doc 34           Filed 05/28/20 Entered 05/28/20 14:29:48                                     Desc Main
                                                                     Document     Page 12 of 36
 Debtor       Majestic Hills, LLC                                                                     Case number (if known)            20-21595
              Name

 3.75     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          James & Kathryn Weber                                                 Contingent
          1029 Forest Lane Road
                                                                                Unliquidated
          Canonsburg, PA 15317
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number       4700                         Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.76     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          James & Melissa Pierce                                                Contingent
          4045 Bentwood Drive
                                                                                Unliquidated
          Canonsburg, PA 15317
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number       1500                         Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.77     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          JAMES A & NORA I THOMAS                                               Contingent
          2013 MAJESTIC DR
                                                                                Unliquidated
          Canonsburg, PA 15317
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number       4200                         Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.78     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          JAMES J & RUTH ANN FOX                                                Contingent
          2008 MAJESTIC DR
                                                                                Unliquidated
          Canonsburg, PA 15317
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number       7300                         Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.79     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Jason & Hilary Good                                                   Contingent
          421 Imperial Drive
                                                                                Unliquidated
          Canonsburg, PA 15317
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number       0900                         Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.80     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Jason & Kathleen Serone                                               Contingent
          4028 Bentwood Drive
                                                                                Unliquidated
          Canonsburg, PA 15317
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number       1300                         Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.81     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Jason & Rachel Nash                                                   Contingent
          4036 Bentwood Drive
                                                                                Unliquidated
          Canonsburg, PA 15317
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number       2300                         Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 12 of 36
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 20-21595-GLT                         Doc 34           Filed 05/28/20 Entered 05/28/20 14:29:48                                     Desc Main
                                                                     Document     Page 13 of 36
 Debtor       Majestic Hills, LLC                                                                     Case number (if known)            20-21595
              Name

 3.82     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Jason D. & Maria E. Witt                                              Contingent
          2049 Majestic Drive
                                                                                Unliquidated
          Canonsburg, PA 15317
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number       1800                         Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.83     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Jeanne E. Hecht                                                       Contingent
          141 Twilight Drive
                                                                                Unliquidated
          Canonsburg, PA 15317
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number       3900                         Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.84     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Jeffrey & Candace Greer                                               Contingent
          4070 Bentwood Drive
                                                                                Unliquidated
          Canonsburg, PA 15317
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number       4100                         Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.85     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Jeffrey & Christine Swarek                                            Contingent
          1024 Oakwood Drive
                                                                                Unliquidated
          Canonsburg, PA 15317
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number       3700                         Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.86     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          JEFFREY & GLENNA SCANLON                                              Contingent
          4001 Bentwood Drive
                                                                                Unliquidated
          Canonsburg, PA 15317
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number       0100                         Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.87     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          JEFFREY & SUZANNE WYBRANOWSKI                                         Contingent
          2095 MAJESTIC DR
                                                                                Unliquidated
          Canonsburg, PA 15317
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number       3300                         Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.88     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          JND Properties, LLC                                                   Contingent
          3625 Washington Pike
                                                                                Unliquidated
          Bridgeville, PA 15107
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 13 of 36
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 20-21595-GLT                         Doc 34           Filed 05/28/20 Entered 05/28/20 14:29:48                                     Desc Main
                                                                     Document     Page 14 of 36
 Debtor       Majestic Hills, LLC                                                                     Case number (if known)            20-21595
              Name

 3.89     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Joel D. Compeggie                                                     Contingent
          2067 Majestic Drive
                                                                                Unliquidated
          Canonsburg, PA 15317
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number       0900                         Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.90     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Joel M Hudson III                                                     Contingent
          2090 Majestic Drive
                                                                                Unliquidated
          Canonsburg, PA 15317
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number       4100                         Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.91     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          John & Kimberly Peroni                                                Contingent
          2028 MAJESTIC DR
                                                                                Unliquidated
          Canonsburg, PA 15317
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number       6400                         Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.92     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          JOHN A & FRANCES M UHRIN                                              Contingent
          4034 Bentwood Drive
                                                                                Unliquidated
          Canonsburg, PA 15317
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number       2200                         Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.93     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          JOHN H & PHYLLIS M SAMS                                               Contingent
          2048 MAJESTIC DR
                                                                                Unliquidated
          Canonsburg, PA 15317
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number       5600                         Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.94     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          JOHN M & PATRICIA F STANEK                                            Contingent
          4016 Bentwood Drive
                                                                                Unliquidated
          Canonsburg, PA 15317
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number       1800                         Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.95     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          JOHN N & SANDRA J BUTTON                                              Contingent
          2004 MAJESTIC DR
                                                                                Unliquidated
          Canonsburg, PA 15317
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number       7500                         Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 14 of 36
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 20-21595-GLT                         Doc 34           Filed 05/28/20 Entered 05/28/20 14:29:48                                     Desc Main
                                                                     Document     Page 15 of 36
 Debtor       Majestic Hills, LLC                                                                     Case number (if known)            20-21595
              Name

 3.96     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          JONATHAN B & ANGELA L ROMANOFF                                        Contingent
          4013 BENTWOOD DR
                                                                                Unliquidated
          Canonsburg, PA 15317
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number       0500                         Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.97     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          JONATHAN R & NICOLE GASBARRINI                                        Contingent
          4019 BENTWOOD DR
                                                                                Unliquidated
          Canonsburg, PA 15317
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number       0800                         Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.98     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Jonathon & Claudia Sarles                                             Contingent
          2106 Majestic Drive
                                                                                Unliquidated
          Canonsburg, PA 15317
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number       1000                         Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.99     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Jonathon & Shannon Cuniak                                             Contingent
          2104 Majestic Drive
                                                                                Unliquidated
          Canonsburg, PA 15317
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number       0900                         Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.100    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Joni Mansmann                                                         Contingent
          4067 Bentwood Drive
                                                                                Unliquidated
          Canonsburg, PA 15317
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number       3900                         Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.101    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Joseph & Cathleen Bozovich                                            Contingent
          4021 BENTWOOD DR
                                                                                Unliquidated
          Canonsburg, PA 15317
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number       0900                         Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.102    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Joseph & Joan Jandrasits                                              Contingent
          1012 Forest Lane Drive
                                                                                Unliquidated
          Canonsburg, PA 15317
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number       0200                         Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 15 of 36
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 20-21595-GLT                         Doc 34           Filed 05/28/20 Entered 05/28/20 14:29:48                                     Desc Main
                                                                     Document     Page 16 of 36
 Debtor       Majestic Hills, LLC                                                                     Case number (if known)            20-21595
              Name

 3.103    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Joseph & Joyce DeBartolo                                              Contingent
          2036 Majestic Drive
                                                                                Unliquidated
          Canonsburg, PA 15317
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number       6200                         Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.104    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Joseph & Molly Kurnal                                                 Contingent
          407 Imperail Drive
                                                                                Unliquidated
          Canonsburg, PA 15317
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number       1600                         Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.105    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Joseph & Patricia Rice                                                Contingent
          4065 Bentwood Drive
                                                                                Unliquidated
          Canonsburg, PA 15317
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number       3800                         Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.106    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Joseph D. & Sarah H. Morgan                                           Contingent
          2041 Majestic Drive
                                                                                Unliquidated
          Canonsburg, PA 15317
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number       2200                         Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.107    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Joseph M. Henderson                                                   Contingent
          4048 Bentwood Drive
                                                                                Unliquidated
          Canonsburg, PA 15317
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number       2900                         Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.108    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Joseph N. & Shari DeNardo                                             Contingent
          851 Shafer Run Road
                                                                                Unliquidated
          Somerset, PA 15501
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.109    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Joshua D Colin                                                        Contingent
          420 Imperial Drive
                                                                                Unliquidated
          Canonsburg, PA 15317
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number       0700                         Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 16 of 36
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 20-21595-GLT                         Doc 34           Filed 05/28/20 Entered 05/28/20 14:29:48                                     Desc Main
                                                                     Document     Page 17 of 36
 Debtor       Majestic Hills, LLC                                                                     Case number (if known)            20-21595
              Name

 3.110    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          JUSTIN & ELIZABETH BLASHOCK                                           Contingent
          2006 MAJESTIC DR
                                                                                Unliquidated
          Canonsburg, PA 15317
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number       7400                         Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.111    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          JUSTIN A & SARA ZEBRAK                                                Contingent
          2099 MAJESTIC DR
                                                                                Unliquidated
          Canonsburg, PA 15317
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number       3500                         Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.112    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Keith & Diana Cornelius                                               Contingent
          2094 Majestic Drive
                                                                                Unliquidated
          Canonsburg, PA 15317
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number       3900                         Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.113    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          KEITH J & COURTNEY A KARTMAN                                          Contingent
          4023 BENTWOOD DR
                                                                                Unliquidated
          Canonsburg, PA 15317
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number       1000                         Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.114    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Kenneth & Lorna Kestner Jr                                            Contingent
          4062 Bentwood Drive
                                                                                Unliquidated
          Canonsburg, PA 15317
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number       4500                         Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.115    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          KENNETH R & JULIE PATTERSON                                           Contingent
          4018 Bentwood Drive
                                                                                Unliquidated
          Canonsburg, PA 15317
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number       1700                         Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.116    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          KENNETH R & MICHELE J CUMMINGS                                        Contingent
          2014 MAJESTIC DR
                                                                                Unliquidated
          Canonsburg, PA 15317
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number       7000                         Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 17 of 36
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 20-21595-GLT                         Doc 34           Filed 05/28/20 Entered 05/28/20 14:29:48                                     Desc Main
                                                                     Document     Page 18 of 36
 Debtor       Majestic Hills, LLC                                                                     Case number (if known)            20-21595
              Name

 3.117    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Kevin & Shante Seifert                                                Contingent
          419 Imperial Drive
                                                                                Unliquidated
          Canonsburg, PA 15317
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number       1000                         Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.118    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Kevin L McConnell                                                     Contingent
          2010 Majestic Drive
                                                                                Unliquidated
          Canonsburg, PA 15317
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number       7200                         Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.119    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          KEVIN P & MELISSA A BROGAN                                            Contingent
          4040 Bentwood Drive
                                                                                Unliquidated
          Canonsburg, PA 15317
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number       2500                         Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.120    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          KEVIN T & THERESA L DOWD                                              Contingent
          4010 Bentwood Drive
                                                                                Unliquidated
          Canonsburg, PA 15317
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number       2100                         Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.121    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Leonard & Brea Robinson                                               Contingent
          422 Imperial Drive
                                                                                Unliquidated
          Canonsburg, PA 15317
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number       0800                         Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.122    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Leonard & Sylvia Ghilani                                              Contingent
          505 Orchard View Drive
                                                                                Unliquidated
          Canonsburg, PA 15317
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number       3200                         Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.123    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Lisa M Sontheimer                                                     Contingent
          503 Orchard View Drive
                                                                                Unliquidated
          Canonsburg, PA 15317
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number       3300                         Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 18 of 36
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 20-21595-GLT                         Doc 34           Filed 05/28/20 Entered 05/28/20 14:29:48                                     Desc Main
                                                                     Document     Page 19 of 36
 Debtor       Majestic Hills, LLC                                                                     Case number (if known)            20-21595
              Name

 3.124    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          LUKE W & CARLY E MECHTLY                                              Contingent
          2068 MAJESTIC DR
                                                                                Unliquidated
          Canonsburg, PA 15317
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number       4800                         Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.125    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Majestic Hills Homeowners Association                                 Contingent
          c/o RJ Management
                                                                                Unliquidated
          20475 Route 19 #4
          Cranberry Twp, PA 16066                                               Disputed

          Date(s) debt was incurred                                          Basis for the claim:
          Last 4 digits of account number       5000                         Is the claim subject to offset?     No       Yes

 3.126    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Majestic Hills, LLC                                                   Contingent
          441 McMurray Road
                                                                                Unliquidated
          Bethel Park, PA 15102
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number       5200                         Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.127    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Marc D. Ingram                                                        Contingent
          2035 Majestic Drive
                                                                                Unliquidated
          Canonsburg, PA 15317
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number       2500                         Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.128    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          MARCUS & REBECCA G MACINO                                             Contingent
          4002 Bentwood Drive
                                                                                Unliquidated
          Canonsburg, PA 15317
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number       2500                         Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.129    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Mark & Karen Luginski                                                 Contingent
          1027 Forest Lane Drive
                                                                                Unliquidated
          Canonsburg, PA 15317
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number       4600                         Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.130    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Mark R. Brashear, P.E.                                                Contingent
          570 Beatty Road
                                                                                Unliquidated
          Monroeville, PA 15146
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 19 of 36
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 20-21595-GLT                         Doc 34           Filed 05/28/20 Entered 05/28/20 14:29:48                                     Desc Main
                                                                     Document     Page 20 of 36
 Debtor       Majestic Hills, LLC                                                                     Case number (if known)            20-21595
              Name

 3.131    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Matthew & Amy Carbonara                                               Contingent
          2098 Majestic Drive
                                                                                Unliquidated
          Canonsburg, PA 15317
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number       3700                         Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.132    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Matthew & Kali Mullen                                                 Contingent
          4026 Bentwood Drive
                                                                                Unliquidated
          Canonsburg, PA 15317
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number       1400                         Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.133    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Matthew & Kathleen Turner                                             Contingent
          410 Imperial Drive
                                                                                Unliquidated
          Canonsburg, PA 15317
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number       0200                         Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.134    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Matthew & Megan Seibel                                                Contingent
          412 Imperial Drive
                                                                                Unliquidated
          Canonsburg, PA 15317
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number       0300                         Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.135    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          MATTHEW J & LISA M SHEEHAN                                            Contingent
          4061 Bentwood Drive
                                                                                Unliquidated
          Canonsburg, PA 15317
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number       3600                         Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.136    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Matthew John & Jaime Graham                                           Contingent
          2069 Majestic Drive
                                                                                Unliquidated
          Canonsburg, PA 15317
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number       0800                         Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.137    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Michael & Christen Bosh                                               Contingent
          2100 Majestic Drive
                                                                                Unliquidated
          Canonsburg, PA 15317
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number       3600                         Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 20 of 36
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 20-21595-GLT                         Doc 34           Filed 05/28/20 Entered 05/28/20 14:29:48                                     Desc Main
                                                                     Document     Page 21 of 36
 Debtor       Majestic Hills, LLC                                                                     Case number (if known)            20-21595
              Name

 3.138    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Michael & Kimberly Saghy                                              Contingent
          1023 Forest Lane Drive
                                                                                Unliquidated
          Canonsburg, PA 15317
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number       4400                         Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.139    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Michael & Kristen Yerman                                              Contingent
          2110 Majestic Drive
                                                                                Unliquidated
          Canonsburg, PA 15317
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number       1200                         Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.140    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Michael & Lori Lautar                                                 Contingent
          2044 MAJESTIC DR
                                                                                Unliquidated
          Canonsburg, PA 15317
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number       5800                         Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.141    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Michael & Mary Damas                                                  Contingent
          4047 Bentwood Drive
                                                                                Unliquidated
          Canonsburg, PA 15317
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number       1400                         Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.142    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Michael & Stephanie Brookie                                           Contingent
          416 Imperial Drive
                                                                                Unliquidated
          Canonsburg, PA 15317
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number       0500                         Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.143    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Michael & Stephanie Cunningham                                        Contingent
          4031 BEntwood Drive
                                                                                Unliquidated
          Canonsburg, PA 15317
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number       1800                         Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.144    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Michael Schnupp                                                       Contingent
          2052 MAJESTIC DR
                                                                                Unliquidated
          Canonsburg, PA 15317
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number       5400                         Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 21 of 36
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 20-21595-GLT                         Doc 34           Filed 05/28/20 Entered 05/28/20 14:29:48                                     Desc Main
                                                                     Document     Page 22 of 36
 Debtor       Majestic Hills, LLC                                                                     Case number (if known)            20-21595
              Name

 3.145    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Morris Knowles & Associates                                           Contingent
          443 Athena Drive
                                                                                Unliquidated
          Delmont, PA 15626
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.146    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Mutual Benefit Insurance Company                                      Contingent
          409 Penn Street
                                                                                Unliquidated
          Huntingdon, PA 16652
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.147    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Nathan & Kristy Kaufman                                               Contingent
          418 Imperial Drive
                                                                                Unliquidated
          Canonsburg, PA 15317
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number       0600                         Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.148    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Nathan S. Hunkler                                                     Contingent
          2015 MAJESTIC DR
                                                                                Unliquidated
          Canonsburg, PA 15317
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number       4100                         Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.149    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Neil & Randi Mager                                                    Contingent
          414 Imperial Drive
                                                                                Unliquidated
          Canonsburg, PA 15317
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number       0400                         Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.150    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Nelson & Angela Downey                                                Contingent
          2102 Majestic Drive
                                                                                Unliquidated
          Canonsburg, PA 15317
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number       0800                         Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.151    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Nicholas & Brittney Mendiola                                          Contingent
          2092 Majestic Drive
                                                                                Unliquidated
          Canonsburg, PA 15317
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number       4000                         Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 22 of 36
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 20-21595-GLT                         Doc 34           Filed 05/28/20 Entered 05/28/20 14:29:48                                     Desc Main
                                                                     Document     Page 23 of 36
 Debtor       Majestic Hills, LLC                                                                     Case number (if known)            20-21595
              Name

 3.152    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Nicholas & Lauren D'Alesandro                                         Contingent
          4058 Bentwood Drive
                                                                                Unliquidated
          Canonsburg, PA 15317
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number       4700                         Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.153    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          NICHOLAS R & HEATHER SHERMAN                                          Contingent
          2073 MAJESTIC DR
                                                                                Unliquidated
          Canonsburg, PA 15317
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number       8200                         Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.154    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          NICOLE A NEIGHBORS                                                    Contingent
          4005 BENTWOOD DRIVE
                                                                                Unliquidated
          Canonsburg, PA 15317
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number       0300                         Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.155    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Nicole M. Zidek                                                       Contingent
          2113 Majestic Drive
                                                                                Unliquidated
          Canonsburg, PA 15317
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number       0700                         Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.156    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          NOEL I & KAREN R McMULLEN                                             Contingent
          2097 MAJESTIC DR
                                                                                Unliquidated
          Canonsburg, PA 15317
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number       3400                         Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.157    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          North Strabane Municipal Authority                                    Contingent
          1929B Route 519
                                                                                Unliquidated
          Canonsburg, PA 15317
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.158    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          North Strabane Township                                               Contingent
          1929 Route 519
                                                                                Unliquidated
          Canonsburg, PA 15317
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 23 of 36
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 20-21595-GLT                         Doc 34           Filed 05/28/20 Entered 05/28/20 14:29:48                                     Desc Main
                                                                     Document     Page 24 of 36
 Debtor       Majestic Hills, LLC                                                                     Case number (if known)            20-21595
              Name

 3.159    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          NVR Inc. d/b/a Ryan Homes                                             Contingent
          11700 Plaza America Drive
                                                                                Unliquidated
          Suite 500
          Reston, VA 20190                                                      Disputed

          Date(s) debt was incurred                                          Basis for the claim:
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes

 3.160    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          PA Dept of Environmental Protection                                   Contingent
          Southwest Regional Office
                                                                                Unliquidated
          400 Waterfront Drive
          Pittsburgh, PA 15222                                                  Disputed

          Date(s) debt was incurred                                          Basis for the claim:
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes

 3.161    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Paco & Jennifer Carioli                                               Contingent
          2096 Majestic Drive
                                                                                Unliquidated
          Canonsburg, PA 15317
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number       3800                         Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.162    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Park Ridge, LLC                                                       Contingent
          411 McMurray Road, Suite 200
                                                                                Unliquidated
          Bethel Park, PA 15102-1165
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.163    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Patrick & Karen Goode                                                 Contingent
          2079 MAJESTIC DR
                                                                                Unliquidated
          Canonsburg, PA 15317
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number       8400                         Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.164    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Pennsylvania Soil & Rock                                              Contingent
          570 Beatty Road
                                                                                Unliquidated
          Monroeville, PA 15146
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.165    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Rajiv & Namrata Bhatt                                                 Contingent
          4006 Brentwood Drive
                                                                                Unliquidated
          Canonsburg, PA 15317
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number       2300                         Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 24 of 36
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 20-21595-GLT                         Doc 34           Filed 05/28/20 Entered 05/28/20 14:29:48                                     Desc Main
                                                                     Document     Page 25 of 36
 Debtor       Majestic Hills, LLC                                                                     Case number (if known)            20-21595
              Name

 3.166    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Ramiro J. & Carrie A. Colmenares                                      Contingent
          127 Majestic Drive
                                                                                Unliquidated
          Canonsburg, PA 15317
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number       1600                         Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.167    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Raymond & Krista Wilhelm                                              Contingent
          4050 Bentwood Drive
                                                                                Unliquidated
          Canonsburg, PA 15317
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number       3000                         Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.168    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          RAymond & Peggy Dusky Jr.                                             Contingent
          500 Orchard View Drive
                                                                                Unliquidated
          Canonsburg, PA 15317
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number       2800                         Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.169    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Raymond H. & Kathy J. Grove                                           Contingent
          2037 Majestic Drive
                                                                                Unliquidated
          Canonsburg, PA 15317
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number       2400                         Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.170    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Ricardo Chambers                                                      Contingent
          2061 Majestic Drive
                                                                                Unliquidated
          Canonsburg, PA 15317
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number       1200                         Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.171    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Richard & Aimee Eismont II                                            Contingent
          4038 Bentwood Drive
                                                                                Unliquidated
          Canonsburg, PA 15317
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number       2400                         Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.172    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          ROBERT C & KRISTEN M DYER                                             Contingent
          2070 MAJESTIC DR
                                                                                Unliquidated
          Canonsburg, PA 15317
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number       4700                         Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 25 of 36
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 20-21595-GLT                         Doc 34           Filed 05/28/20 Entered 05/28/20 14:29:48                                     Desc Main
                                                                     Document     Page 26 of 36
 Debtor       Majestic Hills, LLC                                                                     Case number (if known)            20-21595
              Name

 3.173    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          ROBERT E & SARAH J PFENDLER                                           Contingent
          2018 MAJESTIC DR
                                                                                Unliquidated
          Canonsburg, PA 15317
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number       6800                         Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.174    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Robert N. & Danielle Ruffolo                                          Contingent
          2053 Majestic Drive
                                                                                Unliquidated
          Canonsburg, PA 15317
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number       1600                         Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.175    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Robert O. Saporito                                                    Contingent
          2033 Majestic Drive
                                                                                Unliquidated
          Canonsburg, PA 15317
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number       2600                         Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.176    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Ronald & Christine Obringer                                           Contingent
          403 Imperial Drive
                                                                                Unliquidated
          Canonsburg, PA 15317
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number       1800                         Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.177    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          RONALD J & LYNN W SZYMANSKI                                           Contingent
          2012 MAJESTIC DR
                                                                                Unliquidated
          Canonsburg, PA 15317
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number       7100                         Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.178    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Russell & Natalie Baker                                               Contingent
          4063 Bentwood Drive
                                                                                Unliquidated
          Canonsburg, PA 15317
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number       3700                         Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.179    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Ryan K Butya                                                          Contingent
          4064 Bentwood Drive
                                                                                Unliquidated
          Canonsburg, PA 15317
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number       4400                         Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 26 of 36
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 20-21595-GLT                         Doc 34           Filed 05/28/20 Entered 05/28/20 14:29:48                                     Desc Main
                                                                     Document     Page 27 of 36
 Debtor       Majestic Hills, LLC                                                                     Case number (if known)            20-21595
              Name

 3.180    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          RYAN S & AMY C FARMER                                                 Contingent
          2085 MAJESTIC DR
                                                                                Unliquidated
          Canonsburg, PA 15317
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number       2900                         Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.181    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Samuel D. & Kari A. Campoli                                           Contingent
          2057 Majestic Drive
                                                                                Unliquidated
          Canonsburg, PA 15317
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number       1400                         Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.182    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Scott & Alanna Popovich                                               Contingent
          4052 Bentwood Drive
                                                                                Unliquidated
          Canonsburg, PA 15317
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number       5000                         Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.183    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Scott & Amy Slayton                                                   Contingent
          2109 Majestic Drive
                                                                                Unliquidated
          Canonsburg, PA 15317
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number       0500                         Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.184    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Scott & Jessica Bauer                                                 Contingent
          2105 Majestic Drive
                                                                                Unliquidated
          Canonsburg, PA 15317
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number       0300                         Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.185    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Scott N. & Debra S. Crawford                                          Contingent
          114 Majestic Drive
                                                                                Unliquidated
          Canonsburg, PA 15317
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number       0800                         Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.186    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          SHANE R & KIARA D NAPPENBACH                                          Contingent
          4029 Bentwood Drive
                                                                                Unliquidated
          Canonsburg, PA 15317
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number       1900                         Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 27 of 36
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 20-21595-GLT                         Doc 34           Filed 05/28/20 Entered 05/28/20 14:29:48                                     Desc Main
                                                                     Document     Page 28 of 36
 Debtor       Majestic Hills, LLC                                                                     Case number (if known)            20-21595
              Name

 3.187    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Shaun Rohland & Ashley Mlakar                                         Contingent
          2088 Majestic Drive
                                                                                Unliquidated
          Canonsburg, PA 15317
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number       4200                         Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.188    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Stacey C. Anderson                                                    Contingent
          2074 Majestic Drive
                                                                                Unliquidated
          Canonsburg, PA 15317
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number       0500                         Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.189    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          STACY J & SHELLEY D CARBAUGH                                          Contingent
          2081 MAJESTIC DR
                                                                                Unliquidated
          Canonsburg, PA 15317
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number       2700                         Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.190    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Steve & Lauren Thompson                                               Contingent
          4060 Bentwood Drive
                                                                                Unliquidated
          Canonsburg, PA 15317
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number       4600                         Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.191    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Strinsha Excavation, Inc.                                             Contingent
          109 Veronica Drive
                                                                                Unliquidated
          Canonsburg, PA 15317
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.192    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Tara M. George                                                        Contingent
          2065 Majestic Drive
                                                                                Unliquidated
          Canonsburg, PA 15317
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number       1000                         Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.193    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          The Gateway Engineers                                                 Contingent
          100 McMorris Road
                                                                                Unliquidated
          Pittsburgh, PA 15205
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 28 of 36
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 20-21595-GLT                         Doc 34           Filed 05/28/20 Entered 05/28/20 14:29:48                                     Desc Main
                                                                     Document     Page 29 of 36
 Debtor       Majestic Hills, LLC                                                                     Case number (if known)            20-21595
              Name

 3.194    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          THERESA R FELDBAUER                                                   Contingent
          4042 Bentwood Drive
                                                                                Unliquidated
          Canonsburg, PA 15317
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number       2600                         Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.195    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Thomas & Elaine Frunzi                                                Contingent
          2022 MAJESTIC DR
                                                                                Unliquidated
          Canonsburg, PA 15317
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number       6600                         Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.196    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Timothy & Carrie Kane                                                 Contingent
          415 Imperial Drive
                                                                                Unliquidated
          Canonsburg, PA 15317
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number       1200                         Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.197    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          TIMOTHY D PREX                                                        Contingent
          4017 BENTWOOD DR
                                                                                Unliquidated
          Canonsburg, PA 15317
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number       0700                         Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.198    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          TIMOTHY J & JOYCE B VOLLMER                                           Contingent
          2040 MAJESTIC DR
                                                                                Unliquidated
          Canonsburg, PA 15317
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number       6000                         Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.199    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Tina M. Novic                                                         Contingent
          2002 Majestic Drive
                                                                                Unliquidated
          Canonsburg, PA 15317
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number       7600                         Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.200    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Todd & Jennifer Kay Dunn                                              Contingent
          2039 Majestic Drive
                                                                                Unliquidated
          Canonsburg, PA 15317
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number       2300                         Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 29 of 36
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 20-21595-GLT                         Doc 34           Filed 05/28/20 Entered 05/28/20 14:29:48                                     Desc Main
                                                                     Document     Page 30 of 36
 Debtor       Majestic Hills, LLC                                                                     Case number (if known)            20-21595
              Name

 3.201    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Todd & Tiffany Ray                                                    Contingent
          4066 Bentwood Drive
                                                                                Unliquidated
          Canonsburg, PA 15317
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number       4300                         Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.202    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Troy Grunseth & Heather Kovalik                                       Contingent
          4030 Bentwood Drive
                                                                                Unliquidated
          Canonsburg, PA 15317
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number       2000                         Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.203    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          VENKATARMAN & SOBHANA                                                 Contingent
          JAGANNATHAN
                                                                                Unliquidated
          2076 MAJESTIC DR
          Canonsburg, PA 15317                                                  Disputed

          Date(s) debt was incurred                                          Basis for the claim:
          Last 4 digits of account number       0600                         Is the claim subject to offset?     No       Yes

 3.204    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Westfield Insurance                                                   Contingent
          One Park Circle
                                                                                Unliquidated
          Westfield Center, OH 44251
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.205    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          William & Megan White                                                 Contingent
          4069 Bentwood Drive
                                                                                Unliquidated
          Canonsburg, PA 15317
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number       4000                         Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.206    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          WILLIAM G & ROSE M FIDLER                                             Contingent
          2003 MAJESTIC DR
                                                                                Unliquidated
          Canonsburg, PA 15317
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number       4400                         Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.207    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          WILLIAM W & AMY E MINOR                                               Contingent
          4015 BENTWOOD DR
                                                                                Unliquidated
          Canonsburg, PA 15317
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number       0600                         Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 30 of 36
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 20-21595-GLT                         Doc 34           Filed 05/28/20 Entered 05/28/20 14:29:48                                 Desc Main
                                                                     Document     Page 31 of 36
 Debtor       Majestic Hills, LLC                                                                  Case number (if known)         20-21595
              Name

 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                               On which line in Part1 or Part 2 is the          Last 4 digits of
                                                                                                  related creditor (if any) listed?                account number, if
                                                                                                                                                   any
 4.1       Benjamin J. Steinberg, Esq.
           Meyers Law Group, LLC                                                                  Line   3.32
           17025 Perry Highway
                                                                                                         Not listed. Explain
           Warrendale, PA 15086

 4.2       Brandon B. Rothey, Esq.
           Meyer, Unkovic & Scott LLP                                                             Line   3.51
           Henry W. Oliver Building
                                                                                                         Not listed. Explain
           535 Smithfield Street, Suite 1300
           Pittsburgh, PA 15222

 4.3       Carolyn Batz McGee, Esq.
           Porter Wright Morris & Arthur, LLP                                                     Line   3.159
           6 PPG Place, Third Floor
                                                                                                         Not listed. Explain
           Pittsburgh, PA 15222

 4.4       Catherine S. Loeffler, Esq.
           Houston Harbaugh, PC                                                                   Line   3.145
           401 Liberty Avenue
                                                                                                         Not listed. Explain
           Three Gateway Center, 22nd Floor
           Pittsburgh, PA 15222

 4.5       Christine D. Steere, Esq.
           Deasy, Mahoney & Valentini, Ltd.                                                       Line   3.164
           103 Chesley Drive, Suite 100
                                                                                                         Not listed. Explain
           Media, PA 19063

 4.6       David I. Kelch, Esq.
           Porter Wright Morris & Arthur, LLP                                                     Line   3.159
           6 PPG Place, Third Floor
                                                                                                         Not listed. Explain
           Pittsburgh, PA 15222

 4.7       Dennis Chow, Esq.
           Fowler Hirtzel McNulty & Spaulding, LLP                                                Line   3.204
           2000 Market Street
                                                                                                         Not listed. Explain
           Suite 550
           Philadelphia, PA 19103

 4.8       Devin A. Winklosky, Esq.
           Porter Wright Morris & Arthur, LLP                                                     Line   3.158
           6 PPG Place, Third Floor
                                                                                                         Not listed. Explain
           Pittsburgh, PA 15222

 4.9       Devin A. Winklosky, Esq.
           Porter Wright Morris & Arthur, LLP                                                     Line   3.159
           6 PPG Place, Third Floor
                                                                                                         Not listed. Explain
           Pittsburgh, PA 15222

 4.10      Douglas Nolin, Esq.
           Peacock Keller                                                                         Line   3.83
           70 W. Beau Street
                                                                                                         Not listed. Explain
           Washington, PA 15301




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 31 of 36
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
           Case 20-21595-GLT                         Doc 34           Filed 05/28/20 Entered 05/28/20 14:29:48                             Desc Main
                                                                     Document     Page 32 of 36
 Debtor       Majestic Hills, LLC                                                                 Case number (if known)        20-21595
              Name

          Name and mailing address                                                               On which line in Part1 or Part 2 is the    Last 4 digits of
                                                                                                 related creditor (if any) listed?          account number, if
                                                                                                                                            any
 4.11     Frank Kosir, Jr., Esq.
          Meyer, Unkovic & Scott LLP                                                             Line   3.51
          Henry W. Oliver Building
                                                                                                        Not listed. Explain
          535 Smithfield Street, Suite 1300
          Pittsburgh, PA 15222-2315

 4.12     Gary L. Sweat, Esq.
          Sweat Law Office                                                                       Line   3.158
          375 Valley Brook Road, Suite 112
                                                                                                        Not listed. Explain
          Canonsburg, PA 15317

 4.13     Hannah Shaffer, Esq.
          Gaiten, Tucceri & Nicholas, PC                                                         Line   3.157
          519 Court Place
                                                                                                        Not listed. Explain
          Pittsburgh, PA 15219

 4.14     Henri Marcel, Esq.
          Deasy, Mahoney & Valentini, Ltd.                                                       Line   3.130
          1601 Market Street, Suite 3400
                                                                                                        Not listed. Explain
          Philadelphia, PA 19102

 4.15     Henri Marcel, Esq.
          Deasy, Mahoney & Valentini, Ltd.                                                       Line   3.164
          1601 Market Street, Suite 3400
                                                                                                        Not listed. Explain
          Philadelphia, PA 19102

 4.16     Jacob Cohn, Esq.
          Gordon Rees Scully Mansukhani, LLP                                                     Line   3.146
          Three Logan Square
                                                                                                        Not listed. Explain
          1717 Arch Street
          Philadelphia, PA 19103

 4.17     James D. Curphey, Esq.
          Porter Wright Morris & Arthur LLP                                                      Line   3.159
          41 South High Street, Suite 2900
                                                                                                        Not listed. Explain
          Columbus, OH 43215

 4.18     Jason H. Peck, Esq.
          DiBella, Geer, McAllister & Best                                                       Line   3.191
          20 Stanwix Street, 11th Floor
                                                                                                        Not listed. Explain
          Pittsburgh, PA 15222

 4.19     Jay A. Yurkiw, Esq.
          Porter Wright Morris & Arthur LLP                                                      Line   3.159
          41 South High Street, Suite 2900
                                                                                                        Not listed. Explain
          Columbus, OH 43215

 4.20     Jeffrey P. Meyers, Esquire
          Myers Law Group, LLC                                                                   Line   3.32
          17025 Perry Highway
                                                                                                        Not listed. Explain
          Warrendale, PA 15086

 4.21     John B. Cromer, Esq.
          Burke Cromer Cremonese, LLC                                                            Line   3.85
          517 Court Place
                                                                                                        Not listed. Explain
          Pittsburgh, PA 15219

 4.22     John C. Brustowicz, Esq
          Brustowicz & Marotta                                                                   Line   3.191
          4160 Washington Road, Suite 208
                                                                                                        Not listed. Explain
          Canonsburg, PA 15317


Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 32 of 36
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
           Case 20-21595-GLT                         Doc 34           Filed 05/28/20 Entered 05/28/20 14:29:48                             Desc Main
                                                                     Document     Page 33 of 36
 Debtor       Majestic Hills, LLC                                                                 Case number (if known)        20-21595
              Name

          Name and mailing address                                                               On which line in Part1 or Part 2 is the    Last 4 digits of
                                                                                                 related creditor (if any) listed?          account number, if
                                                                                                                                            any
 4.23     John J. Heurich, Jr., Esq.
          501 Smith Drive, Suite 3                                                               Line   3.165
          Cranberry Twp, PA 16066
                                                                                                        Not listed. Explain

 4.24     John J. Heurich, Jr., Esq.
          501 Smith Drive, Suite 3                                                               Line   3.16
          Cranberry Twp, PA 16066
                                                                                                        Not listed. Explain

 4.25     John P. Morgenstern, Esq.
          Deasy, Mahoney & Valentini, Ltd.                                                       Line   3.164
          1601 Market Street,
                                                                                                        Not listed. Explain
          Philadelphia, PA 19103

 4.26     Karin M. Romano
          Thomas, Thomas & Hafer                                                                 Line   3.88
          525 William Penn Place
                                                                                                        Not listed. Explain
          Suite 3750, 37th Floor
          Pittsburgh, PA 15219

 4.27     Kathleen Gallagher, Esq.
          Porter Wright Morris & Arthur, LLP                                                     Line   3.158
          6 PPG Place, Third Floor
                                                                                                        Not listed. Explain
          Pittsburgh, PA 15222

 4.28     Kathleen Gallagher, Esq.
          Porter Wright Morris & Arthur, LLP                                                     Line   3.159
          6 PPG Place, Third Floor
                                                                                                        Not listed. Explain
          Pittsburgh, PA 15222

 4.29     Krista M. Kochosky, Esq.
          501 Smith Drive, Suite 3                                                               Line   3.165
          Cranberry Twp, PA 16066
                                                                                                        Not listed. Explain

 4.30     Krista M. Kochosky, Esq.
          501 Smith Drive, Suite 3                                                               Line   3.16
          Cranberry Township, PA 16006
                                                                                                        Not listed. Explain

 4.31     Marjorie A. Marotta, Esq
          Brustowicz & Marotta                                                                   Line   3.191
          4160 Washington Road, Suite 208
                                                                                                        Not listed. Explain
          Canonsburg, PA 15317

 4.32     Matthew Gill, Esq.
          Porter Wright Morris & Arthur, LLP                                                     Line   3.158
          6 PPG Place, Third Floor
                                                                                                        Not listed. Explain
          Pittsburgh, PA 15222

 4.33     Matthew Gill, Esq.
          Porter Wright Morris & Arthur, LLP                                                     Line   3.159
          6 PPG Place, Third Floor
                                                                                                        Not listed. Explain
          Pittsburgh, PA 15222

 4.34     Melvin Vatz, Esq.
          247 Fort Pitt Blvd                                                                     Line   3.108
          4th Floor
                                                                                                        Not listed. Explain
          Pittsburgh, PA 15222




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 33 of 36
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
           Case 20-21595-GLT                         Doc 34           Filed 05/28/20 Entered 05/28/20 14:29:48                             Desc Main
                                                                     Document     Page 34 of 36
 Debtor       Majestic Hills, LLC                                                                 Case number (if known)        20-21595
              Name

          Name and mailing address                                                               On which line in Part1 or Part 2 is the    Last 4 digits of
                                                                                                 related creditor (if any) listed?          account number, if
                                                                                                                                            any
 4.35     Melvin Vatz, Esq.
          247 Fort Pitt Blvd                                                                     Line   3.88
          4th Floor
                                                                                                        Not listed. Explain
          Pittsburgh, PA 15222

 4.36     Michael C. Cruny, Esq.
          Sweat Law Office                                                                       Line   3.158
          375 Valley Brook Road, Suite 112
                                                                                                        Not listed. Explain
          Canonsburg, PA 15317

 4.37     Michael C. Heyden, Jr., Esq.
          Gordon Rees Scully Mansukhani, LLP                                                     Line   3.146
          Three Logan Square
                                                                                                        Not listed. Explain
          171 Arch Street
          Philadelphia, PA 19103

 4.38     Paul K. Geer, Esq.
          DiBella, Geer, McAllister & Best                                                       Line   3.191
          20 Stanwix Street, 11th Floor
                                                                                                        Not listed. Explain
          Pittsburgh, PA 15222

 4.39     Richard A. Wilson, Esq.
          Ody & Wilson, PC                                                                       Line   3.146
          222 Penn Street
                                                                                                        Not listed. Explain
          Huntingdon, PA 16652

 4.40     Robert Arcovio, Esq.
          Margolis Edelstein                                                                     Line   3.3
          The Oliver Building
                                                                                                        Not listed. Explain
          535 Smithfield Street, Suite 1100
          Pittsburgh, PA 15222

 4.41     Romel L. Nicholas, Esq.
          Gaiten, Tucceri & Nicholas, PC                                                         Line   3.157
          519 Court Place
                                                                                                        Not listed. Explain
          Pittsburgh, PA 15219

 4.42     Russell D. Giancola, Esq.
          Porter Wright Morris & Arthur, LLP                                                     Line   3.158
          6 PPG Place, Third Floor
                                                                                                        Not listed. Explain
          Pittsburgh, PA 15222

 4.43     Russell D. Giancola, Esq.
          Porter Wright Morris & Arthur, LLP                                                     Line   3.159
          6 PPG Place, Third Floor
                                                                                                        Not listed. Explain
          Pittsburgh, PA 15222

 4.44     Samuel G. Dunlop, Esq.
          Thomas, Thomas & Hafer                                                                 Line   3.108
          525 William Penn Place
                                                                                                        Not listed. Explain
          Suite 3750, 37th Floor
          Pittsburgh, PA 15219

 4.45     Samuel H. Simon, Esq.
          Houston Harbaugh, PC                                                                   Line   3.145
          401 Liberty Avenue
                                                                                                        Not listed. Explain
          Three Gateway Center, 22nd Floor
          Pittsburgh, PA 15222




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 34 of 36
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
           Case 20-21595-GLT                         Doc 34           Filed 05/28/20 Entered 05/28/20 14:29:48                             Desc Main
                                                                     Document     Page 35 of 36
 Debtor       Majestic Hills, LLC                                                                 Case number (if known)        20-21595
              Name

          Name and mailing address                                                               On which line in Part1 or Part 2 is the    Last 4 digits of
                                                                                                 related creditor (if any) listed?          account number, if
                                                                                                                                            any
 4.46     Scott E. North, Esq.
          Porter Wright Morris & Arthur LLP                                                      Line   3.159
          41 South High Street, Suite 3100
                                                                                                        Not listed. Explain
          Columbus, OH 43215

 4.47     Stephen P. Plonski, Esq.
          Margolis Edelstein                                                                     Line   3.3
          535 Smithfield Street, Suite 1100
                                                                                                        Not listed. Explain
          Pittsburgh, PA 15222

 4.48     Tara Maczuzak, Esq.
          DiBella, Geer, McAllister & Best                                                       Line   3.191
          20 Stanwix Street, 11th Floor
                                                                                                        Not listed. Explain
          Pittsburgh, PA 15222

 4.49     Thomas A. Steele, Esq.
          Peacock Keller                                                                         Line   3.83
          70 W. Beau Street
                                                                                                        Not listed. Explain
          Washington, PA 15301

 4.50     Thomas E. Zumpella, Esq.
          Thomas, Thomas & Hafer                                                                 Line   3.108
          525 William Penn Place
                                                                                                        Not listed. Explain
          Suite 3750, 37th Floor
          Pittsburgh, PA 15219

 4.51     Thomas E. Zumpella, Esq.
          Thomas, Thomas & Hafer                                                                 Line   3.88
          525 William Penn Place
                                                                                                        Not listed. Explain
          Suite 3750, 37th Floor
          Pittsburgh, PA 15219

 4.52     Thomas E. Zumpella, Esq.
          Thomas, Thomas & Hafer                                                                 Line   3.126
          525 William Penn Place
                                                                                                        Not listed. Explain
          Suite 3750, 37th Floor
          Pittsburgh, PA 15219

 4.53     Thomas P. McGinnis, Esq.
          Thomas, Thomas & Hafer, LLP                                                            Line   3.108
          525 William Penn Place
                                                                                                        Not listed. Explain
          Suite 3750, 37th Floor
          Pittsburgh, PA 15219

 4.54     Thomas P. McGinnis, Esq.
          Thomas, Thomas & Hafer, LLP                                                            Line   3.88
          525 William Penn Place
                                                                                                        Not listed. Explain
          Suite 3750, 37th Floor
          Pittsburgh, PA 15219

 4.55     Thomas P. McGinnis, Esq.
          Thomas, Thomas & Hafer, LLP                                                            Line   3.126
          525 William Penn Place
                                                                                                        Not listed. Explain
          Suite 3750, 37th Floor
          Pittsburgh, PA 15219

 4.56     William J. Moorhead, Esq.
          Buchanan Ingersoll & Rooney, P.C.                                                      Line   3.162
          One Oxford Centre
                                                                                                        Not listed. Explain
          301 Grant Street, 20th Floor
          Pittsburgh, PA 15219


Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 35 of 36
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
           Case 20-21595-GLT                         Doc 34           Filed 05/28/20 Entered 05/28/20 14:29:48                             Desc Main
                                                                     Document     Page 36 of 36
 Debtor       Majestic Hills, LLC                                                                 Case number (if known)       20-21595
              Name


 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                  Total of claim amounts
 5a. Total claims from Part 1                                                                       5a.       $                            0.00
 5b. Total claims from Part 2                                                                       5b.   +   $                            0.00

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                            5c.       $                              0.00




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                          Page 36 of 36
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
